Exhibit 10.6

JULIAN MICHAEL CUSACK

AND

ASPEN INSURANCE UK SERVICES LIMITED

 

 

AMENDED AND RESTATED SERVICE AGREEMENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Clause

        Page   1.   

INTERPRETATION

     3    2.   

AMENDMENT AND RESTATEMENT

     4    3.   

POSITION

     4    4.   

TERM

     4    5.   

DUTIES

     4    6.   

REMUNERATION AND COMMISSION

     5    7.   

PENSION AND INSURANCE BENEFITS

     6    8.   

EXPENSES

     7    9.   

HOLIDAYS AND HOLIDAY PAY

     7    10.   

DISABILITY OR DEATH

     7    11.   

CONFIDENTIAL INFORMATION

     8    12.   

COPYRIGHT AND DESIGNS

     9    13.   

GRATUITIES AND CODES OF CONDUCT

     9    14.   

RESTRICTIVE COVENANTS

     9    15.   

TERMINATION BY RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL

     9    16.   

TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE

     12    17.   

TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE

     12    18.   

TERMINATION OF EMPLOYMENT BY THE EMPLOYEE

     13    19.   

OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS

     14    20.   

EFFECT OF TERMINATION OF THIS AGREEMENT

     15    21.   

GENERAL RELEASE

     15    22.   

OTHER TERMS AND CONDITIONS

     16    23.   

NOTICES

     16    24.   

PREVIOUS AND OTHER AGREEMENTS

     16    25.   

ENTIRE AGREEMENT/AMENDMENT

     17    26.   

ASSIGNMENT

     17    27.   

SEVERABILITY

     17    28.   

SUCCESSORS/BINDING AGREEMENT

     17    29.   

CO-OPERATION

     17    30.   

GOVERNING LAW

     17    31.   

COUNTERPARTS

     18   

.



--------------------------------------------------------------------------------

AMENDED AND RESTATED SERVICE AGREEMENT

 

DATE:   25 February 2013

PARTIES:

 

(1) JULIAN MICHAEL CUSACK of [Address] (the “Employee”); and

 

(2) ASPEN INSURANCE UK SERVICES LIMITED (Registered in England No. 1184193), 30
Fenchurch St, London, EC3M 3BD, England (the “Company”).

OPERATIVE TERMS:

 

1. INTERPRETATION

 

1.1 In this Agreement:

 

“Affiliate”    means any entity directly or indirectly controlling, controlled
by, or under common control with the Company; or any other entity designated by
the Board in which the Company or an Affiliate has an interest; “Board”    means
the Board of Directors of Holdings from time to time; “Group”    means the
Company and its Affiliates (and “Group Company” means the Company or any one of
its Affiliates); “Holdings”    means Aspen Insurance Holdings Limited, a Bermuda
limited company, the ultimate holding company of the Company and its Affiliates;

“Manager”

   means the Chief Executive Officer of Holdings or such other person as the
Company may nominate from time to time as the person to whom the Employee shall
report.

 

1.2 In this Agreement references to any statutory provision shall include such
provision as from time to time amended, whether before on or (in the case of
re-enactment or consolidation only) after the date hereof, and shall be deemed
to include provision of earlier legislation (as from time to time amended) which
have been re-enacted (with or without modification) or replaced (directly or
indirectly) by such provision and shall further include all statutory
instruments or orders from time to time made pursuant thereto.





--------------------------------------------------------------------------------

2. AMENDMENT AND RESTATEMENT

This Agreement shall serve as a complete amendment and restatement of the
Service Agreement entered into between the Employee and the Company dated
27 October 2011 (which was itself an amendment and restatement of (i) the
Service Agreement entered into between the Employee and Holdings, and (ii) the
Service Agreement entered into between the Employee and the Company, each dated
1 May 2008, and which were themselves an amendment and restatement of the
Service Agreement entered into between Julian Cusack and Holdings dated 1 May
2007) (collectively the “Original Agreements”). Except as otherwise provided
herein, all terms of the Original Agreements shall be superseded by the terms of
this Agreement and, upon execution of this Agreement, the Original Agreements
shall be of no further force and effect.

 

3. POSITION

The Company shall employ the Employee as Strategic Projects Officer of the Group
or such other duties as may be agreed between the Employee and the Manager from
time to time.

 

4. TERM

 

4.1 The Company shall employ the Employee, and the Employee shall serve the
Company, on the terms and conditions set forth in this Agreement, beginning on
the date hereof (the “Effective Date”) and continuing unless and until
terminated in accordance with the provisions contained in this Agreement.

 

4.2 Notwithstanding the provisions of Clause 3, it is anticipated that the
Employee’s employment will terminate by mutual agreement when the Employee
reaches the age of 70 years.

 

5. DUTIES

 

5.1 During his employment hereunder the Employee shall:

 

  (a) report to the Manager and perform the duties and exercise the powers and
functions which from time to time may reasonably be assigned to or vested in him
by the Board in relation to Holdings and any other Group Company to the extent
consistent with his job title set out in Clause 3 (without being entitled to any
additional remuneration in respect of such duties for any Group Company);

 

  (b) for four business days per week (subject to any holiday time taken in
accordance with clause 9 and all applicable statutory holidays) devote the whole
of his working time, attention and ability to his duties in relation to the
Company and any other Group Company at such place or places as the Board shall
determine. The Employee shall carry out his duties under this Agreement at the
Company’s premises at 30 Fenchurch St, London EC3M 3BD, or such other place as
the Company and the Employee shall mutually agree, provided that the Employee
shall not be required to reside outside of the United Kingdom;

 

  (c) comply with all reasonable requests, instructions and regulations given or
made by the Board (or by any one authorised by it) and promptly provide such
explanations, information and assistance as to the performance of his duties
assigned to him under this Agreement as the Board may reasonably require;



--------------------------------------------------------------------------------

  (d) faithfully and loyally serve Holdings and each other Group Company to the
best of his ability and use his utmost endeavours to promote its interests in
all respects;

 

  (e) not engage in any activities which would detract from the proper
performance of his duties hereunder, nor without the prior written consent of
the Board in any capacity including as director, shareholder, principal,
consultant, agent, partner or employee of any other company, firm or person
(save as the holder for investment of securities which do not exceed three
percent (3%) in nominal value of the share capital or stock of any class of any
company quoted on a recognised stock exchange) engage or be concerned or
interested directly or indirectly in any other trade, business or occupation
whatsoever; and

 

  (f) comply (and shall use every reasonable endeavour to procure that his
spouse and minor children will comply) with all applicable rules of law, stock
exchange regulations, individual registration requirements (at a cost to be
borne by the Company) and codes of conduct of Holdings and any other Group
Company in effect with respect to dealing in shares, debentures or other
securities of Holdings or other Group Company.

 

5.2 Nothing herein shall preclude the Employee from (a) serving on the boards of
directors of a reasonable number of other corporations subject to the approval
of the Chief Executive Officer of the Company in each case, which approval shall
not be unreasonably withheld, (b) serving on the boards of a reasonable number
of trade associations subject to the approval of the Board, which approval shall
not unreasonably be withheld, and/or charitable organizations, (c) engaging in
any charitable activities and community affairs, and (d) managing his personal
investments and affairs, provided that such activities set forth in this Clause
5.2 do not significantly interfere with the performance of his duties and
responsibilities to any Group Company.

 

6. REMUNERATION AND COMMISSION

 

6.1 The Employee shall be paid by way of remuneration for his services during
his employment hereunder a salary at the rate (the “Salary Rate”) of
£300,000 per annum (less necessary deductions for income tax and national
insurance and any other authorised deductions), subject to increase pursuant to
Clause 6.3, which shall be inclusive of any fees to which the Employee may be
entitled as a director of Holdings or of any other Group Company. This sum shall
also be inclusive of a payment in lieu of pension contributions in accordance
with clause 7.1.

 

6.2 The Employee shall be eligible for a cash bonus, based on a bonus potential
of 60% of his annual salary, during his employment hereunder of such amounts (if
any) at such times and subject to such conditions as the Manager of may in its
absolute discretion decide.

 

6.3 The Company shall review the Salary Rate for increase at least once each
year, and any change in the Salary Rate resulting from such review will take
effect from 1 April.



--------------------------------------------------------------------------------

6.4 The Employee’s salary will be payable by equal monthly installments; each
monthly installments will be in respect of a calendar month and will be paid on
or before the last day of such calendar month. Where the employment has begun or
ended in a calendar month, salary in respect of that month will be the
proportion of a normal month’s installments which the days of employment in that
month bear to the total days in the month.

 

6.5 The Company may withhold from amounts payable under this Agreement all
applicable taxes that are required to be withheld by applicable laws or
regulations.

 

7. PENSION AND INSURANCE BENEFITS

 

7.1 The Employee has advised the Company that he has reached the current UK
pension lifetime allowance and, accordingly, does not wish to receive additional
payments in to the Company’s pension plan or other pension contributions under
this Agreement. Accordingly, the Salary Rate set out at clause 6.1 (together
with any revised Salary Rate set in accordance with clause 6.3) shall be deemed
to be inclusive of a payment in lieu of pension contributions.

 

7.2 Subject to the provisions of clause 7.1, during his employment hereunder,
the Employee shall be entitled to participate in all other employee benefit
plans and programs made available to the Company’s employees generally, as such
plans or programs may be in effect from time to time.

 

7.3 During his employment hereunder, the Company shall (subject to the relevant
insurers’ terms and conditions) provide the Employee with:

 

  7.3.1 medical insurance;

 

  7.3.2 permanent health insurance;

 

  7.3.3 personal accident insurance; and

 

  7.3.4 Contract life insurance.

The Board shall have the right to change the arrangements for the provision of
such benefits as it sees fit or, if in the reasonable opinion of the Board, the
Company is unable to secure any such insurance under the rules of any applicable
scheme or otherwise at reasonable rates to cease to provide any or all of the
insurances unless in either case the Employee or a member of his family is at
that time suffering from a medical condition which would entitle them to
benefits under the policy in question in which case the existing policy is to be
maintained in force by the Company or an alternative policy provided which would
provide the same benefit in relation to the medical condition in question.

 

8. EXPENSES

The Company shall reimburse to the Employee all traveling, hotel, entertainment
and other expenses properly and reasonably incurred by him in the performance of
his duties hereunder and properly claimed and vouched for in accordance with the
Company’s expense reporting procedure in force from time to time.



--------------------------------------------------------------------------------

9. HOLIDAYS AND HOLIDAY PAY

 

9.1 The Employee shall be entitled to an aggregate of 24 working days’ paid
holiday per holiday year (in addition to public holidays) in relation to his
employment by the Company and, if applicable, such additional days as are set
out in the Company’s standard terms and conditions of employment from time to
time, during each holiday year to be taken at such time or times as may be
agreed with the Manager. Except as otherwise provided in the Company’s holiday
policy, the Employee may not carry forward any unused part of his holiday
entitlement to a subsequent holiday year and the Employee shall not be entitled
to any salary in lieu of untaken holiday.

 

9.2 For the holiday year during which the Employee’s employment hereunder
commences or terminates he shall be entitled to such proportion of his annual
holiday entitlement as the period of his employment in each such holiday year
bears to one holiday year as set out in the Company’s holiday policy. Upon
termination of his employment for whatever reason, he shall, if appropriate, be
entitled to salary in lieu of any outstanding holiday entitlement.

 

10. DISABILITY OR DEATH

 

10.1 The Company reserves the right at any time to require the Employee (at the
expense of the Company) to be examined by a medical adviser nominated by the
Company and the Employee consents to the medical adviser disclosing the results
of the examination to the Company and shall provide the Company with such formal
consents as may be necessary for this purpose.

 

10.2 If the Employee shall be prevented by illness, accident or other incapacity
from properly performing his duties hereunder he shall report this fact
forthwith to the Company Secretary’s office and if he is so prevented for seven
or more consecutive days he shall if required by the Company provide an
appropriate doctor’s certificate.

 

10.3 If the Employee shall be absent from his duties hereunder owing to illness,
accident or other incapacity duly certified in accordance with the provisions of
clause 10.2 he shall be paid his full remuneration for any period of absence of
up to a maximum of 26 weeks in aggregate in any period of 52 consecutive weeks
and thereafter, subject to the provisions of clause 17, to such remuneration (if
any) as the Board shall in its absolute discretion allow provided that the
Company may not terminate the employment of the Employee under this clause
without his consent at a time when he is unable to perform his duties through
illness if the consequence of such termination would be to deprive him of any
benefits that would otherwise be payable to him under the provisions of any
permanent health insurance policy taken out by the Company.

 

10.4 In the event that the Employee’s employment is terminated due to his death,
his estate or his beneficiaries, as the case may be, shall be entitled to:
(a) salary at his Salary Rate up to and including the end of the month in which
his death occurs, (b) the annual incentive award, if any, to which the Employee
would have been entitled to pursuant to Clause 6.2 for the year in which the
Employee’s death occurs, multiplied by a fraction, the numerator of which is the
number of days that the Employee was employed during the applicable year and the
denominator of which is 365, and (c) the unpaid balance of all previously earned
cash bonus and other incentive awards with respect to performance periods which
have been completed, all of which amounts shall be payable in a lump sum in cash
within 30 days after his death, except that the pro-rated incentive award shall
be payable when such award would have otherwise been payable had the Employee
not died.



--------------------------------------------------------------------------------

11. CONFIDENTIAL INFORMATION

 

11.1 Except as otherwise provided in this Section, the Employee shall not during
his employment hereunder or at any time after his termination for any reason
whatsoever disclose to any person whatsoever or otherwise make use of any
Confidential Information.

 

11.2 As used in this Section, the term “Confidential Information” shall mean any
confidential or secret information which he has or may have acquired in the
course of his employment relating to Holdings or any other Group Company or any
customers or clients of the Holdings or any other Group Company, including
without limiting the generality of foregoing:

 

  11.2.1 confidential or secret information relating to the past, current or
future business, finances, activities and operations of Holdings or any other
Group Company;

 

  11.2.2 confidential or secret information relating to the past, current or
future business, finances, activities and operations of any third party to the
extent that such information was obtained by Holdings or any other Group Company
pursuant to a confidentiality agreement;

but shall not include information that is generally known to, or recognised as
standard practice in, the industry in which the Company is engaged unless such
information is known or recognised as a result of the Employee’s breach of this
covenant.

 

11.3 The Employee will only use Confidential Information for the benefit of
Holdings or any other Group Company in the course of his employment and shall at
all times exercise all due care and diligence to prevent the unauthorised
disclosure or use of Confidential Information.

 

11.4 In the event that the Employee becomes compelled by a court or
administrative order to disclose any of the Confidential Information other than
as permitted pursuant to this Section, he will provide prompt notice to Holdings
so that Holdings may seek a protective order or other appropriate remedy. In the
event that Holdings fails to seek, or seeks and fails to obtain, such a
protective order or other protective remedy, the Employee will furnish only that
portion of the Confidential Information that, in the opinion of his counsel, he
is legally required to furnish.

 

12. COPYRIGHT AND DESIGNS

 

12.1 The Employee hereby assigns to the Company all present and future
copyright, design rights and other proprietary rights if any for the full term
thereof throughout the world in respect of all works originated by him at any
time during the period of his employment by the Company or any other Group
Company whether during the course of his normal duties or other duties
specifically assigned to him (whether or not during normal working hours) either
alone or in conjunction with any other person and in which copyright or design
rights may subsist except only those designs or other works written, originated,
conceived or made by him wholly unconnected with his service hereunder.



--------------------------------------------------------------------------------

12.2 The Employee agrees and undertakes that he will execute such deeds or
documents and do all such acts and things as may be necessary or desirable to
substantiate the rights of the Company in respect of the matters referred to in
this Clause. To secure his obligation under this Agreement the Employee
irrevocably appoints the Company to be his attorney in his name and on his
behalf to execute such deeds or documents and do all such acts and things as may
be necessary or desirable to substantiate the rights of the Company in respect
of the matters referred to in this Clause.

 

12.3 The Employee hereby irrevocably waives all moral rights that he had or may
have in any of the works referred to in Clause 12.1, subject to the exception
therein.

 

13. GRATUITIES AND CODES OF CONDUCT

 

13.1 The Employee shall comply with all codes of conduct from time to time
adopted by the Board.

 

13.2 The Employee shall not, except in accordance with the Company’s Gift and
Hospitality Policy and any other code of conduct adopted by the Board or with
the prior written consent of the Board, directly or indirectly accept any
commission, rebate, discount, gratuity or gift, in cash or in kind from any
person who has or is likely to have a business relationship with the Company or
any other Group Company and shall notify the Company upon acceptance by the
Employee of any commission, rebate, discount, gratuity or gift in accordance
with the Company’s Gift and Hospitality Policy or any such code of conduct from
time to time.

 

14. RESTRICTIVE COVENANTS

 

14.1 For the purpose of this Clause:

“the Business” means the business of the Group or any Group Company at the date
of termination of the Employee’s employment with which the Employee has been
concerned to a material extent at any time in the Relevant Period;

references to the “Group” and “Group Companies” shall only be reference to the
Group and Group Companies in respect of which the Employee has carried out
material duties in the Relevant Period;

“Relevant Period” shall mean the period of 24 months immediately preceding the
date on which the Restricted Period defined in clause 14.3 commences or the date
on which the Company seeks to enforce the restriction in question;

“Restricted Person” shall mean any person who or which has at any time during
the Relevant Period done business with the Company or any other Group Company as
customer or client or consultant and whom or which the Employee shall have had
personal dealings with, contact with or responsibility for (each, in a business
or commercial capacity) during the Relevant Period;

“Key Employee” shall mean any person who at the date of termination of the
Employee’s employment is employed or engaged by the Company or any other Group
Company with whom the Employee has had material contact during the Relevant
Period and (a) is employed or engaged in the capacity of Manager, Underwriter or
otherwise in a



--------------------------------------------------------------------------------

senior capacity or in any other capacity as may be agreed in writing between the
Employee Committee and the Employee from time to time and/or (b) is in the
possession of Confidential Information and/or (c) is directly managed by or
reports to the Employee.



--------------------------------------------------------------------------------

14.2 The Employee covenants with the Company that he will not in connection with
the carrying on of any business in competition with the Business during his
employment or any Restricted Period applicable upon the termination of the
Employee’s employment (as defined in clause 14.3) without the prior written
consent of the Board either alone or jointly with or on behalf of any person
directly or indirectly:

 

  14.2.1 canvass, solicit or approach or cause to be canvassed or solicited or
approached for orders in respect of any services provided and/or any products
sold by the Company or any other Group Company any Restricted Person;

 

  14.2.2 solicit or entice away or endeavour to solicit or entice away from the
Company or any other Group Company any Key Employee;

 

  14.2.3 be employed, engaged, interested in or concerned with any business or
undertaking which is engaged in or carries on business in the United Kingdom,
Bermuda or the USA which is or is about to be in competition with the Business;

 

14.3 The length of the Restricted Period depends upon the circumstances in which
the Employee’s employment terminates as follows:-

 

  14.3.1 if the Employee serves 6 months’ notice to terminate his employment
without Good Reason under clause 18.2 the Restricted Period shall be a period of
6 months (or 9 months in respect of clause 14.2.2 only) from the date on which
notice is served which period shall run concurrently with the 6 month notice
period irrespective of whether the Employee is working his notice, on garden
leave or his employment has terminated prior to the expiry of the notice period
as a result of the Company making a payment pursuant to clause 19.2 within the
time period specified in that clause;

 

  14.3.2 if the Company serves notice to terminate the Employee’s employment
without Cause under clause 17 the Restricted Period shall be a period of 6
months from the date on which notice is served by the Company which period shall
run concurrently with the 6 month notice period irrespective of whether the
Employee is working his notice, on garden leave or his employment has terminated
prior to the expiry of the notice period as a result of the Company making a
payment pursuant to clause 19.2 within the time period specified in that clause;

 

  14.3.3 if the Employee serves immediate notice to terminate his employment
with Good Reason under clause 18.1 the Restricted Period shall be 6 months from
the date of termination provided the Employee is paid the payment due under
clause 19.2 within the time period specified in that clause;

 

  14.3.4 if the Company serves immediate notice to terminate the Employee’s
employment with Cause under clause 16.1 the Restricted Period shall be 6 months
from the date of termination provided the Company complies with clause 16.1;

 

14.4

The covenants contained in Clauses 14.2.1, 14.2.2 and 14.2.3 are intended to be
separate and severable and enforceable as such. It is expressly understood and
agreed that although the Employee and the Company consider the restrictions
contained in this



--------------------------------------------------------------------------------

  Clause 14 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
the Employee, the provisions of this Agreement shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

14.5 The Employee acknowledges and agrees that the Company’s remedies at law for
a breach of any of the provisions of Clauses 11, 12 or 14 would be inadequate
and the Company would suffer irreparable damages as a result of such breach. In
recognition of this fact, the Employee agrees that, in the event of such a
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

 

15. TERMINATION BY RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL

 

15.1 If the employment of the Employee hereunder shall be terminated solely by
reason of the liquidation of any Group Company for the purposes of amalgamation
or reconstruction or as part of any arrangement for the amalgamation of the
undertaking of such Group Company not involving liquidation (in each case, other
than a “Change in Control”, as defined below) and the Employee shall be offered
employment with the amalgamated or reconstructed company on the same terms as
the terms of this Agreement, the Employee shall have no claim against the
Company or any Group Company in respect of the termination of his employment by
the Company.

 

15.2 If the employment of the Employee hereunder shall be terminated by the
Company without Cause or by the Employee in connection with a Change in Control
the provisions of Clause 19.1 shall apply.

 

16. TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE

 

16.1 The Company, without prejudice to any remedy which it may have against the
Employee for the breach or non-performance of any of the provisions of this
Agreement, may by notice in writing to the Employee forthwith terminate his
employment for “Cause”. In the event the Company terminates the Employee’s
employment for Cause, the Employee shall be entitled to salary at his Salary
Rate through the date of termination.

For purposes of this Agreement, “Cause” shall mean circumstances where the
Employee:

 

  (a) becomes bankrupt or becomes the subject of an interim order under the
Insolvency Act 1986 or makes any arrangement or composition with his creditors;
or

 

  (b) is convicted of any criminal offence (other than an offence under road
traffic legislation in the United Kingdom or elsewhere for which a penalty other
than imprisonment is imposed); or



--------------------------------------------------------------------------------

  (c) is guilty of any serious misconduct, any conduct tending to bring the
Company or any other Group Company or himself into disrepute, or any material
breach or non-observance of any of the provisions of this Agreement, or conducts
himself in a way which is materially prejudicial or calculated to be materially
prejudicial to the business of the Group; or

 

  (d) is disqualified from being a director of any company by reason of an order
made by any competent court; or

 

  (e) is guilty of any repeated breach or non-observance of any code of conduct
or fails or ceases to be registered (where such registration is, in the
reasonable opinion of the Board, required for the performance of his duties) by
any regulatory body in the United Kingdom or elsewhere.

 

17. TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE

 

17.1 The Company may terminate the employment of the Employee at any time during
the employment hereunder without Cause by either (i) giving to the Employee 6
months’ prior notice in writing; or (ii) terminating the employment of the
Employee immediately and paying the Employee in lieu of the notice to which he
would have otherwise been entitled under (i) above (which payment in lieu shall
be deemed to be included within the Severance Payment referred to in Clause
19.2) provided that the Company may not terminate the employment of the Employee
under this clause without his consent at a time when he is unable to perform his
duties through illness if the consequence of such termination would be to
deprive him of any benefits that would otherwise be payable to him under the
provisions of any permanent health insurance policy taken out by the Company.

 

18. TERMINATION OF EMPLOYMENT BY THE EMPLOYEE

 

18.1 The Employee shall have the right to terminate his employment at any time
for Good Reason by immediate notice if, following submission of the written
notice by the Employee to the Company detailing the events alleged to constitute
Good Reason in accordance with this Clause, the Company shall have failed to
cure such events within the 30 day period following submission of such notice.
For purposes of this Agreement, “Good Reason” shall mean (i) a reduction in the
Employee’s annual base salary or annual bonus opportunity, or the failure to pay
or provide the same when due, (ii) a material diminution in the Employee’s
duties, authority, responsibilities or title, or the assignment to the Employee
of duties or responsibilities which are materially inconsistent with his
positions, (iii) the removal of the Employee from the position described in
Clause 3; (iv) the Company’s requiring the Employee to be based at any office or
location more than fifty (50) miles from the Employee’s office as of the date
hereof; or (v) any other fundamental breach of this Agreement; provided,
however, that no such event(s) shall constitute “Good Reason” unless the Company
shall have failed to cure such event(s) within 30 days after receipt by the
Company from the Employee of written notice describing in detail such event(s).

 

18.2 The Employee shall have the right to terminate his employment at any time
without Good Reason upon giving 6 months’ prior written notice to the Company.



--------------------------------------------------------------------------------

18.3 If the Employee gives notice to terminate his employment without Good
Reason under Clause 18.2 or if the Employee seeks to terminate his employment
without Good Reason and without the notice required by Clause 18.2 or the
Company gives notice to terminate the Employee’s employment under Clause
17.1(i), then provided the Company continues to provide the Employee with the
salary and contractual benefits in accordance with this Agreement, the Company
has, at its discretion, the right for the period (the “Garden Leave Period”)
then outstanding until the date of the termination of the Employee’s employment:

 

  (a) to exclude the Employee from any premises of the Company or any Group
Company and require the Employee not to attend at any premises of the Company or
any Group Company; and/or

 

  (b) to require the Employee to carry out no duties; and/or

 

  (c) to require the Employee not to communicate or deal with any employees,
agents, consultants, clients or other representatives of the Company or any
other Group Company; and/or

 

  (d) to require the Employee to resign with immediate effect from any offices
he holds with the Company or any other Group Company (and any related
trusteeships); and/or

 

  (e) to require the Employee to take any holiday which has accrued under clause
9 during the Garden Leave Period.

The Employee shall continue to be bound by the duties set out in Clause 5
(insofar as they are compatible with being placed on garden leave), the
restrictions set out in Clause 14.2 and all duties of good faith and fidelity
during the Garden Leave Period.

 

18.4 If the Employee is required to take garden leave under clause 18.3 the
Company will during this time (where the Company has served notice to terminate
his employment Without Cause under clause 17.1(i) but not otherwise) pay to the
Employee an annual incentive award equal to the lesser of (x) the target annual
incentive award for the year in which notice was served and (y) the average
annual incentive awards received by the Employee in the prior three years (or if
less the number of prior years in which the Employee was employed by the
Company) multiplied by a fraction, the numerator of which is the number of days
that the Employee was on garden leave and the denominator of which is 365 such
award to be paid on the completion of garden leave.

 

19. OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS

 

19.1 Upon the termination of his employment hereunder for whatever reason the
Employee shall:

 

  (a) forthwith tender his resignation as a Director of any Group Company
without compensation, but without prejudice to any other rights which he may
have under this Agreement. To secure his obligation under this Agreement the
Employee irrevocably appoints the Company to be his attorney in his name and on
his behalf to sign any documents and do any things necessary to give effect
thereto, if the Employee shall fail to sign or do the same himself;



--------------------------------------------------------------------------------

  (b) deliver up to the Company all keys, credit cards, correspondence,
documents, specifications, reports, papers and records (including any computer
materials such as discs or tapes) and all copies thereof and any other property
(whether or not similar to the foregoing or any of them) belonging to the
Company or any other Group Company which may be in his possession or under his
control, and (unless prevented by the owner thereof) any such property belonging
to others which may be in his possession or under his control and which relates
in any way to the business or affairs of the Company or any other Group Company
or any supplier, agent, distributor or customer of the Company or any other
Group Company, and he shall not without written consent of the Board retain any
copies thereof;

 

  (c) if so requested send to the Company Secretary a signed statement
confirming that he has complied with Clause 19.1(b); and

 

  (d) not at any time make any untrue or misleading oral or written statement
concerning the business and affairs of the Company or any other Group Company or
represent himself or permit himself to be held out as being in any way connected
with or interested in the business of the Company or any other Group Company
(except as a former employee for the purpose of communicating with prospective
employers or complying with any applicable statutory requirements).

 

19.2

In the event of a termination of Employee’s employment hereunder by the Employee
with Good Reason or by the Company without Cause (other than by reason of
death), the Employee shall be entitled to (a) salary at his Salary Rate through
the date in which his termination occurs; (b) the lesser of (x) the target
annual incentive award for the year in which the Employee’s termination occurs,
and (y) the average of the annual incentive awards received by the Employee in
the prior three years (which in the case of annual incentive awards paid to the
Employee under the Original Agreements in force before the date of this
Agreement shall be pro-rated to 80% of the amount paid to reflect the change in
time commitment by the Employee from the date of this Agreement), multiplied by
a fraction, the numerator of which is the number of days that the Employee was
employed during the applicable year and the denominator of which is 365;
(c) subject to Clause 19.3 below, the sum of (x) half of the Employee’s highest
Salary Rate during the term of this Agreement and (y) half of the average bonus
under the Company’s annual incentive plan actually earned by the Employee during
the prior three years (which in the case of annual incentive awards paid to the
Employee under the Original Agreements in force before the date of this
Agreement shall be pro-rated to 80% of the amount paid to reflect the change in
time commitment by the Employee from the date of this Agreement)) (the sum of
(x) and (y) hereafter referred to as the “Severance Payment”), and (d) the
unpaid balance of all previously earned cash bonus and other incentive awards
with respect to performance periods which have been completed, but which have
not yet been paid. In the event that the Company terminates the Employee’s
employment without Cause under the provisions of Clause 17.1(ii) the parties
acknowledge that the Severance Payment will be inclusive of the Employee’s
rights to be paid in lieu of the 6 months’ notice period to which he is entitled
under that Clause. In the event of a termination of the Employee’s employment
hereunder by the Employee with Good Reason or by the Company without



--------------------------------------------------------------------------------

  Cause in advance of March 2015, the Company will, at its election, either
(i) subject to approval by the Aspen Group Compensation Committee, procure that
any outstanding long term incentive awards granted to the Employee in 2012 and
prior years (the “Pre-2012 LTIP Awards”) will continue (subject to satisfaction
of relevant performance tests) to be eligible for vesting on their due vesting
date, or (ii) make an additional cash payment to the Employee at current fair
market value to reflect compensation for the loss of any Pre-2012 LTIP Awards
forfeited in accordance with the rules of the Aspen Insurance Holdings 2003
Share Incentive Plan. All amounts prescribed by this Clause 19.1 shall be
payable in a lump sum in cash within 30 days after his termination

 

19.3 In the event that the Employee’s employment is terminated by the Company
without Cause under the provisions of Clause 17.1 (i) and the Company exercises
all or any of its rights under Clause 18.3 during the 12 months’ notice period,
the Severance Payment shall be reduced by a sum equal to the total salary and
bonus payments received by the Employee during the Garden Leave Period.

 

19.4 Upon any termination of employment, the Employee shall be entitled to
(a) any expense reimbursement due to him and (b) other benefits (if any) in
accordance with the applicable plans and programs of the Company.

 

19.5 In the event of any termination of employment under this Agreement, the
Employee shall be under no obligation to seek other employment and there shall
be no offset against amounts due the Employee under this Agreement on account of
any remuneration attributable to any subsequent employment that he may obtain.

 

20. EFFECT OF TERMINATION OF THIS AGREEMENT

The expiry or termination of this Agreement however arising shall not operate to
affect any of the provisions hereof which are expressed to operate or have
effect thereafter and shall not prejudice the exercise of any right or remedy of
either party accrued beforehand.

 

21. GENERAL RELEASE

Notwithstanding any provision herein to the contrary, prior to payment of any
amount pursuant to Clauses 15.2 and 19.2, the Employee shall execute a valid
general release, in the form attached hereto (except to the extent that the
Company considers that a change in law or any current practice existing at the
date of termination requires a modification to such release), pursuant to which
the Employee shall release the Group and its shareholders, directors, officers,
employees and agents, to the maximum extent permitted by law, from any and all
claims the Employee may have against the Group that relate to or arise out of
the Employee’s employment or termination of employment, except such claims
arising under this Agreement.

 

22. OTHER TERMS AND CONDITIONS

 

22.1 The Employee’s period of continuous employment which began on 1st July 1989
shall be recognised by the Company.

 

22.2

The Company shall maintain a directors’ and officers’ liability insurance policy
covering the Employee which is no less favorable than the policy covering other
senior Employee officers of the Company. In addition, the Company expressly
acknowledges that the



--------------------------------------------------------------------------------

  Employee is in the class of individuals entitled to be an “Indemnified Person”
(as such term is defined in the Amended and Restated Bye-Laws of the Company
(the “Bye-Laws”)). As such, the Employee shall be entitled to the greatest of
any and all protections regarding indemnity, insurance and advancement and
reimbursement of expenses provided under the Bye-Laws as in existence on the
date hereof, the directors’ and officers’ policy described above, or such
greater protection as may be provided under applicable law, provided, however,
that if the Bye-Laws are amended after the date hereof, and, as amended, they
provide greater benefits than the existing Bye-Laws, the Employee shall be
entitled to such greater benefits.

 

22.3 In the event that a new Bermuda work permit is required to enable the
Employee to take up his new position, and the Company is unable to obtain such a
permit (other than by reason of an action by the Employee) within 6 months after
the Employee was scheduled to take on his new position, then the Company will
use reasonable efforts to provide the Employee with alternative employment in
Bermuda or the United Kingdom with the Company or one of its Affiliates at a
level commensurate with the proposed role of Chairman, AIL. If the Company is
unable to do so, then the Employee’s employment with the Company will be
terminated by mutual agreement, but the Employee will receive the financial
benefits of this contract on the same terms as if he had been terminated without
Cause.

 

23. NOTICES

Any notice to be given hereunder shall be in writing. Notice to the Employee
shall be sufficiently served by being delivered personally to him or be being
sent by first class post addressed to him at his usual or last known place of
residence, Notice to the Company shall be sufficiently served by being delivered
to the Company Secretary or by being sent by first class post to the registered
office of the Company. Any notice if so posted shall be deemed served upon the
third day following that on which it was posted.

 

24. PREVIOUS AND OTHER AGREEMENTS

This Agreement shall take effect in substitution for all previous agreements and
arrangements (whether written, oral or implied) between the Company and the
Employee (including, without limitation, the Original Agreement) relating to his
employment which shall be deemed to have been terminated by mutual consent with
effect from the commencement of this Agreement.

 

25. ENTIRE AGREEMENT/AMENDMENT

This Agreement contains the entire understanding of the parties with respect to
the employment of the Employee by the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.

 

26. ASSIGNMENT

This Agreement, and all of the Employee’s rights and duties hereunder, shall not
be assignable or delegable by the Employee. Any purported assignment or
delegation by the



--------------------------------------------------------------------------------

Employee in violation of the foregoing shall be null and void ab initio and of
no force and effect. This Agreement may be assigned by the Company to a person
or entity that is the successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such successor
person or entity. Failure by such successor of the Company to expressly assume
this Agreement shall constitute an event of “Good Reason”, entitling Employee to
the Benefits set forth in Clause 15 or 19, as applicable.

 

27. SEVERABILITY

In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

 

28. SUCCESSORS/BINDING AGREEMENT

This Agreement shall inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of the parties hereto.

 

29. CO-OPERATION

During employment by the Company and thereafter, the Employee shall provide his
reasonable co-operation in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
the Employee’s employment; provided, however, that after the Employee’s
employment by the Company has ended, (i) any request for such co-operation shall
accommodate the demands of the Employee’s then existing schedule and (ii) if any
such request will involve more than a de minimis amount of the Employee’s time,
the Employee shall be entitled to reasonable compensation therefor.

 

30. GOVERNING LAW

English law shall apply to this Agreement.

 

31. COUNTERPARTS

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been duly executed and delivered as a deed
the day and year first before written.

SIGNED as a Deed

and DELIVERED by

/s/ Julian Cusack

JULIAN MICHAEL CUSACK

in the presence of:

 

Witness Signature:

  /s/ Amy Malley

Witness Name:

  Amy Malley

Witness Address:

 

Witness Occupation:

 

 

 

ASPEN INSURANCE UK SERVICES LIMITED By:  

/s/ Amy Malley

  Name: Amy Malley   Title: HR Director



--------------------------------------------------------------------------------

DATED                     

ASPEN INSURANCE UK SERVICES LIMITED

and

JULIAN MICHAEL CUSACK

 

 

SEVERANCE AGREEMENT

 

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made as of the      day of                      [20[  ]]

BETWEEN:

 

(1) ASPEN INSURANCE UK SERVICES LIMITED (Registered in England No. 1184193), 30
Fenchurch St, London, EC3M 3BD, England (the “Company”); and

 

(2) JULIAN MICHAEL CUSACK of Baywatch, 8 Williamsville Drive, Southampton,
Bermuda (hereinafter referred to as the “Employee”).

IT IS AGREED AS FOLLOWS:

 

1. INTERPRETATION

 

1.1 In this Agreement:

 

“Affiliate”    means any entity directly or indirectly controlling, controlled
by, or under common control with the Company; or any other entity designated by
the Board in which the Company or an Affiliate has an interest. “Board”    means
the Board of Directors of the Company from time to time; “Group”    means the
Company and its Affiliates (and “Group Company” means the Company or any one of
its Affiliates).; “Holdings”    means Aspen Insurance Holdings Limited, a
Bermuda limited company, the ultimate holding company of the Company and its
Affiliates; “Option Agreement”    means the nonqualified share option agreement
entered into by the Employee and the Company on 20 August 2003; and
“Service Agreement”    shall mean the service agreement entered into between the
Employee and the Company dated [                    ], as subsequently amended.

 

2. TERMINATION DATE

The Employee’s employment with the Company [will end][ended] on [date] (the
“Termination Date”).



--------------------------------------------------------------------------------

3. PAYMENT OF SALARY ETC

The Company will continue to provide the Employee with his salary and all other
contractual benefits up to the Termination Date in the normal way. Within 14
days of the Termination Date the Company will also pay the Employee in respect
of his accrued but untaken holiday (less such deductions for income tax and
national insurance as are required by law).

 

4. TERMINATION SUMS

Subject to the Employee agreeing to all of the conditions set out below, and
receipt by the Company of a copy of this Agreement signed by the Employee and
the attached certificate signed by the Employee’s legal adviser, the Company
will pay the Employee the following sums:

 

  (i) £[appropriate figure to be inserted] in respect of the Employee’s
entitlement to an annual incentive award for the year in which the termination
of the Employee’s employment with the Company occurs, as calculated in
accordance with Clause 19.2 (b) of the Service Agreement;

 

  (ii) the sum of £[appropriate figure to be inserted] in respect of the
Employee’s entitlement to a Severance Payment, as calculated and defined in
accordance with Clauses 19.2(c) and 19.3 of the Service Agreement; and

 

  (iii) the sum of £[appropriate figure to be inserted] in respect of the
Employee’s entitlement to the unpaid balance of all previously earned cash bonus
and other incentive awards with respect to performance periods which have been
completed as at the Termination Date but not yet paid, as calculated in
accordance with Clause 19.2(d) of the Service Agreement.

The sums set out in (i) to (iii) above will be subject to such deductions for
income tax and national insurance as are required by law and will be paid to the
Employee within [14] days of the date of signature by him of this Agreement and
signature by his legal adviser of the attached certificate. Payment will be made
by transfer to the Employee’s bank account.

 

5. SHARE OPTIONS

[The Company confirms that:

 

  (a) with respect to share options issued under the Option Agreement;
notwithstanding any provision in the Option Agreement to the contrary, the
Shares underlying the Time Option (as defined in the Option Agreement) vested
and became exercisable on 31 December 2006; and it is agreed that the Shares
underlying the Performance-Accelerated Option (as defined in the Option
Agreement) that remain unvested at the date of this Agreement shall continue to
vest and become exercisable in accordance with the provisions of clause 2(b) of
the Option Agreement notwithstanding the termination of the Employee’s
employment; and

 

  (b)

with respect to other share options, the extent to which share options held by
the Employee as at the Termination Date shall be exercisable following the
Termination Date will be determined solely in accordance with terms of the



--------------------------------------------------------------------------------

  agreements under which such share options were granted.] or [Other than in
relation to share options granted to the Employee in 2004 and 2005, the Company
confirms that all share options granted to the Employee have vested and will
remain exercisable for the remainder of their terms.]1

 

6. WAIVER OF CLAIMS

The Employee accepts the terms set out in this Agreement in full and final
settlement of all and any claims that he has or may have against the Company,
the Board, Holdings or any other Group Company or any of its or their current or
former shareholders, directors, officers, employees or agents, whether
contractual (whether known or unknown, existing now or in the future), statutory
or otherwise, arising out of or in connection with his employment with the
Company or the termination of his employment and his directorship of the Company
and any Group Company or his resignation therefrom. The Employee also agrees to
waive irrevocably and release the Company, the Board and all Group Companies
(and all of its or their current or former shareholders, directors, officers,
employees or agents) from and against any claims whether contractual (whether
known or unknown, existing now or in the future), statutory or otherwise,
arising out of or in connection with his employment with the Company or the
termination of his employment and his directorship of the Company and any Group
Company or his resignation therefrom. This waiver shall not apply in relation to
any claim relating to his pension rights that have accrued up to the Termination
Date.

 

7. CONFIRMATION OF NO BREACHES

The Employee confirms and warrants to the Company that he has not at any time
during his employment committed a fundamental breach of the terms of the Service
Agreement.

 

8. SATISFACTION OF STATUTORY CONDITIONS

The Employee is aware of his rights under the Employment Act 2000 and the Human
Rights Amendment Act 1987 and has informed the Company of any and all claims
that he might seek to bring arising from his employment or termination of
employment. This agreement relates to his claims under the Employment Act 2000
and the Human Rights Amendment Act 1987.

Second alternative to be used in the event of qualifying termination in
connection with a Change of Control under Clause 15.2 of the Service Agreement.

 

9. RESIGNATION OF DIRECTORSHIP

At the same time as executing this Agreement the Employee will resign with
immediate effect from his directorship of the Company and from all directorships
and offices held with other Group Companies (and all related trusteeships) by
signing and delivering the attached letters of resignation.

 

10. POST-TERMINATION RESTRAINTS

The Employee acknowledges that the provisions of Clause 11 (Confidentiality) and
Clause 14 (Restrictive Covenants) of the Service Agreement will (to the extent
that they are applicable in the circumstances of the termination of the
Employee’s employment with the Company) remain in full force and effect
notwithstanding the termination of his employment.



--------------------------------------------------------------------------------

11. RETURN OF COMPANY PROPERTY

Before any payment under Clause 4 above is made, the Employee will, in
accordance with Clause 19.1(b) of the Service Agreement, deliver up to the
Company all vehicles, keys, credit cards, correspondence, documents,
specifications, reports, papers and records (including any computer materials
such as discs or tapes) and all copies thereof and any other property (whether
or not similar to the foregoing or any of them) belonging to the Company or any
other Group Company which may be in his possession or under his control, and
(unless prevented by the owner thereof) any such property belonging to others
which may be in his possession or under his control and which relates in any way
to the business or affairs of the Company or any other Group Company or any
supplier, agent, distributor or customer of the Company or any other Group
Company, and he confirms that he has not retained any copies thereof.

 

12. CONFIDENTIALITY

Save by reason of any legal obligation or to enforce the terms of this letter,
the parties will not:

 

  (a) disclose the existence or terms of this Agreement to anyone (other than to
their professional advisers, the relevant tax authorities or any other competent
authority or in the case of the Employee, to his spouse);

 

  (b) directly or indirectly disseminate, publish or otherwise disclose (or
allow to be disseminated, published or otherwise disclosed) by any means
(whether oral, written or otherwise) or medium (including without limitation
electronic, paper, radio or television) any information directly or indirectly
relating to the termination of the Employee’s employment; or

 

  (c) make any derogatory or disparaging comments about the other or in the case
of the Employee in relation to the Company, any Group Company or any of its or
their shareholders, directors, officers, employees or agents.

 

13. NO ADMISSION OF LIABILITY

This agreement is made without any admission on the part of the Company or any
Group Company that it has or they have in any way breached any law or regulation
or that the Employee has any claims against the Company or any Group Company.

 

14. TAX INDEMNITY

The Employee hereby agrees to be responsible for the payment of any tax and
employee’s national insurance contributions imposed by any competent taxation
authority in respect of any of the payments and benefits provided under this
Agreement (other than for the avoidance of doubt, any tax and/or employee’s
national insurance contributions deducted or withheld by the Company in paying
the sums to the Employee). The Employee further agrees to indemnify the Company
and all Group Companies and keep them indemnified on an ongoing basis against
any claim or demand which is made by any competent



--------------------------------------------------------------------------------

taxation authority against the Company or any Group Company in respect of any
liability of the Company or any Group Company to deduct an amount of tax or an
amount in respect of tax or any employee’s national insurance contributions from
the payments made and benefits provided under this Agreement, including any
related interest or penalties imposed by any competent taxation authority.

 

15. ENTIRE AGREEMENT

This letter sets out the entire agreement between the Employee and the Company
and, save as set out in Clauses 5 and 10 above, supersedes all prior
arrangements, proposals, representations, statements and/or understandings
between the Employee, the Company and any Group Company.

 

16. APPLICABLE LAW

This agreement is subject to English law and the exclusive jurisdiction of the
Bermuda courts.

 

 

Julian Michael Cusack

 

dated

 

For and on behalf of ASPEN INSURANCE UK SERVICES LIMITED

 

dated



--------------------------------------------------------------------------------

To the board of Directors

[Relevant Aspen company]

[date]

Dear Sirs

[xxx] (the “Company”)

I hereby irrevocably and unconditionally resign from the office of Director of
the Company with immediate effect, and I acknowledge and confirm that I have no
claim of whatsoever kind outstanding for compensation or otherwise against the
Company, its servants, officers, agents or employees in respect of the
termination of my appointment.

Yours faithfully

 

SIGNED as a DEED   ) and DELIVERED   ) by JULIAN MICHAEL CUSACK   ) in the
presence of:   ) Witness signature:   Witness Name:   Witness address:  